DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention feature” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation, “a second gasket vertically spaced-part from the first gasket” is not supported in the original disclosure. The original disclosure speaks to only a spacing relative to the bottom wall, 16, blender jar, 14 and nut, 26. For example, in [0033] it is stated “The second gasket 132 is configured to maintain the spacing of the nut 26 relative to the bottom wall 16 of the blender jar 14.” The original disclosure does not speak on the first and second gasket with respect to each other, both gaskets are separately described relative to the bottom wall, 16, blender jar, 14 and nut, 26. In fact, the disclosure states in [0031] that “the gasket assembly 30 may include a single gasket configured to wrap around the interior edge 18.” Furthermore, the disclosure figures also do not show vertically spaced apart gaskets, see Fig. 5 showing first gasket, 130 and second gasket, 132 directly adjacent to each other. Furthermore support for new matter is taken from cancelled claim 17, which stated the first and second gaskets were integrally formed thus contradicting the “vertically spaced-apart” gaskets. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 17 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewenter (US 3064949 A).
Regarding claim 1, Dewenter teaches a blender assembly (Fig. 3), comprising: 
a blender jar (110) having a bottom wall (121), wherein the bottom wall includes first and second surfaces opposing one another, and an interior edge defining an opening (see modified Fig. 3);
a bearing housing (Fig. 3 shows a bearing housing) positioned at least partially within the opening and spaced apart from the first surface of the bottom wall and the interior edge of the bottom wall by a spacing (see modified Fig. 3 showing the bearing housing); 
a nut (109; modified Fig. 3) operably coupled with the bearing housing and spaced apart from the second surface of the bottom wall (see Fig. 3); and 

    PNG
    media_image1.png
    781
    1158
    media_image1.png
    Greyscale
a gasket assembly (127 – 129; modified Fig. 3) positioned within the spacing to maintain the spacing between the bearing housing and the nut relative to the bottom wall, wherein the gasket assembly is positioned over the interior edge of the bottom wall (see modified Fig. 3).
Modified Fig. 3
Regarding claim 2, Dewenter teaches the gasket assembly including a first gasket and a second gasket (modified Fig. 3), and wherein the first gasket is positioned between the bearing housing and the first surface of the bottom wall and further positioned between the bearing housing and the interior edge of the bottom wall, and further wherein the second gasket is positioned between the nut and the second surface of the bottom wall (see modified Fig. 3 and Fig. 3).
Regarding claim 3, Dewenter teaches the first gasket being integrally formed with the second gasket (see Fig. 13 showing the first and second gaskets are integrally formed).

    PNG
    media_image2.png
    627
    1067
    media_image2.png
    Greyscale
Regarding claim 4, Dewenter teaches one of the bearing housing and the nut including a shoulder configured to retain the gasket assembly (modified Fig. 3’).
Modified Fig. 3’
Regarding claim 5, Dewenter teaches one of the first and second surfaces of the bottom wall including a retention rib (129) configured to retain the gasket assembly (Col. 6, lines 17 – 22).
Regarding claim 6, Dewenter teaches a blender assembly (Fig. 3), comprising:
a blender jar (110) having a bottom wall (121), wherein the bottom wall includes an interior edge defining an opening (see modified Fig. 3); 
a bearing housing positioned within the blender jar and extending at least partially through the opening, wherein the bearing housing is spaced apart from the bottom wall and the interior edge of the bottom wall by a first spacing (see modified Fig. 3’’ below); 
a nut (109; modified Fig. 3) positioned exterior of the blender jar and operably coupled with the bearing housing, wherein the nut is spaced apart from the bottom wall by a second spacing (modified Fig. 3’’); 
a first gasket (128) positioned to maintain the first spacing of the bearing housing relative to the bottom wall (modified Fig. 3’’); and 
a second gasket (127) positioned to maintain the second spacing of the nut relative to the bottom wall (modified Fig. 3’’).
Regarding claim 7, Dewenter teaches the first and second gaskets being integrally formed as a single gasket positioned to surround the interior edge of the bottom wall (see Fig. 3 and 13).
Regarding claim 8, Dewenter teaches the bearing housing including a downwardly opening channel extending around a body portion of the bearing housing (see dashed line on left side of modified Fig. 3’’).
Regarding claim 9, Dewenter teaches the first gasket (128) being received within the downwardly opening channel of the bearing housing (modified Fig. 3’’).
Regarding claim 10, Dewenter teaches the nut (109) including an upwardly opening channel (see dashed line on right side of modified Fig. 3’’).
Regarding claim 11, Dewenter teaches the second gasket (127) being received in the upwardly opening channel of the nut (109) (modified Fig. 3’’).
Regarding claim 12, Dewenter teaches the bottom wall includes opposed first and second surfaces and further wherein one of the opposed first and second surfaces of the bottom wall including a plurality of retention ribs (see lips, 129; modified Fig. 3) configured to retain one of the first and second gaskets.

    PNG
    media_image3.png
    663
    940
    media_image3.png
    Greyscale

Modified Fig. 3’’
Regarding claim 13, see paragraph # 17 for claim 6 above, additionally Dewenter discloses a retention feature (rib, 129 and shoulders of the housing bearing and the nut forming a retention feature, see modified Fig. 3’’’)
Dewenter teaches a blender assembly (Fig. 3), comprising: 
a blender jar (110) having a bottom wall (121), wherein the bottom wall includes first and second surfaces and an interior edge defining an opening (see modified Fig. 3);
a bearing housing extending at least partially through the opening and spaced apart from the bottom wall and the interior edge of the bottom wall (see modified Fig. 3’’);
a nut (109) operably coupled with the bearing housing and spaced apart from the bottom wall (modified Fig. 3 and 3’’);
a first gasket (128) positioned to maintain a first spacing between the bearing housing relative to the bottom wall (modified Fig. 3 and 3’’);
a second gasket (127) spaced-apart from the first gasket (see Fig. 3 and 13) and positioned to maintain a second spacing between the nut relative to the bottom wall (modified Fig. 3 and 3’’); and 
a retention feature (129; modified Fig. 3 and 3’’’) configured to retain at least one of the first gasket and the second gasket. 
Regarding claim 14, Dewenter teaches the retention feature being a shoulder extending inwardly from one of the bearing housing and the nut toward the bottom wall (modified Fig. 3’’’).

    PNG
    media_image4.png
    658
    1375
    media_image4.png
    Greyscale
Regarding claim 15, Dewenter teaches the retention feature being a retention rib (129) extending circumferentially about one of the first surface and the second surface (Fig. 13).
Modified Fig. 3’’’
Regarding claim 16, Dewenter teaches the retention rib including a toothed end configured to retain one of the first and second gaskets (lips, 129 have a toothed configuration; Fig. 3).
Regarding claim 19, Dewenter teaches the nut is fixedly coupled with the bearing housing (see Fig. 3).
Regarding claim 20, Dewenter teaches one of the first and second gaskets includes an L-shaped cross-section (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dewenter (US 3064949 A) as applied to claim 13 above, and in view of Emmons (US 3612126 A).
Regarding claim 18, Dewenter teaches a washer (120), but fails to disclose the washer being positioned between the bearing housing and the nut. 
Emmons teaches a washer (68) positioned between bearing housing (42, Fig. 2) and nut (58) (see Fig. 2). Dewenter and Emmons are considered analogous art as they are both in the field of blender apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Emmons concerning the washer in order to provide a tight seal (Col. 2, lines 60 – 64).
Response to Arguments
The original rejection of claims 12 and 15 – 16 under 35 U.S.C. 112(b) in office action mailed February 28th, 2022 is removed.
Regarding applicant’s argument with respect to the claim(s) rejection under 35 U.S.C. 102 on pg. 6 of the remarks filed May 27th, 2022, please see updated modified Fig. 3, the bottom wall and bearing housing are differentiated as analogous to instant Fig. 2, element 22. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774